Citation Nr: 0631563	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  02-14 742	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania 


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a psychiatric disability.

2.  Entitlement to an evaluation in excess of 40 percent for 
a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1986 and from February to March 1991.  The veteran 
also had an earlier 5 month and 6 day period of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania that denied entitlement to a 
rating in excess of 30 percent for a low back disorder and 
entitlement to a rating in excess of 20 percent for a 
psychiatric disability as well as denied entitlement to a 
total rating for compensation purposes based on individual 
unemployability (TDIU).  

In April 2004, the Board remanded the veteran's appeal for 
further evidentiary development.  In January 2006, the RO 
granted a 40 percent rating for the psychiatric disability 
and entitlement to a TDIU.


FINDING OF FACT

In September 2006, prior to the promulgation of a decision 
in the appeal, the Board received notice from the appellant 
that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In September 2006, prior to the promulgation of a decision 
in the appeal, the Board received notice from the appellant 
that he wanted to withdraw his appeal.  Hence, there remains 
no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


